Matter of Harounian (2018 NY Slip Op 05308)





Matter of Harounian


2018 NY Slip Op 05308


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ROBERT J. MILLER, JJ.


2015-02331 	ONMOTION FOR REINSTATEMENT

[*1]In the Matter of Jacqueline Harounian, a suspended attorney. (Attorney Registration No. 2689370)




DECISION & ORDERMotion by Jacqueline Harounian for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Harounian was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on August 23, 1995. By decision and order on application of this Court dated June 2, 2015, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Ms. Harounian based on allegations of professional misconduct set forth in a verified petition dated March 4, 2015, and the issues raised were referred to Honorable Georgia Tschiember, as Special Referee, to hear and report. By opinion and order of this Court dated October 12, 2016, Ms. Harounian was suspended from the practice of law for a period of one year, effective November 14, 2016. By decision and order on motion of this Court dated February 26, 2018, Ms. Harounian's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Ms. Harounian's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jacqueline Harounian is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jacqueline Harounian to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and MILLER, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court